DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent No. 8864144) in view of Huang (US Patent No. 8240233).
In regards to claim 1, Hsu discloses
A tool connector (tool connecting rod 1, fig. 1), adapted for a tool bit (tool bit 2, fig. 1-6) to insert therein, the tool bit (tool bit 2, fig. 1-6) having a working end (see fig. 2 philip’s end) and a connection end (see fig. 2 hex end) at opposite ends, 

    PNG
    media_image1.png
    207
    606
    media_image1.png
    Greyscale

the tool bit (tool bit 2, fig. 1-6) being formed with at least one positioning groove (positioning groove 2a, fig. 2, 3, 4, 6) on a peripheral wall (see fig. 2, hex wall) of the tool bit (tool bit 2, fig. 1-6) between the working end (see fig. 2 philip’s end) and the connection end (see fig. 2 hex end), 
the tool connector (tool connecting rod 1, fig. 1) including: 
a socket assembly, including 
a socket body (barrel 10, fig. 1-6), the socket body (barrel 10, fig. 1-6) being formed with a tube-shaped receiving space (see annotated fig. 4) extending along an axial direction, 

    PNG
    media_image2.png
    383
    789
    media_image2.png
    Greyscale

the socket body (barrel 10, fig. 1-6) being formed 

    PNG
    media_image3.png
    345
    635
    media_image3.png
    Greyscale

a funnel-typed opening (interior of barrel adjacent inclined section 422, fig. 3-6) being formed from the receiving space (see annotated fig. 4) at the first end (see fig. 3 end adjacent to element 424), an inner diameter of the funnel-typed opening (interior of barrel adjacent inclined section 422, fig. 3-6) increasing outward; 
	
    PNG
    media_image4.png
    388
    569
    media_image4.png
    Greyscale

a sliding member (pushing member 50, fig. 2) and a first elastic member (second elastic member 31, fig. 2, 3), the sliding member (pushing member 50, fig. 2) being slidably arranged in the receiving space (see annotated fig. 4), the first elastic member (second elastic member 31, fig. 2, 3) being biased between the sliding member (pushing member 50, fig. 2) and the second end (see fig. 3 end adjacent to receiving space 12) of the socket member so that the sliding member (pushing member 50, fig. 2) tends to move toward the first end (see fig. 3 end adjacent to element 424), an end of the sliding member (pushing member 50, fig. 2) remote from the first elastic member (second elastic member 31, fig. 2, 3) being defined as a receiving end (expanding portion 52 and sleeve 80, fig. 2), the receiving end (expanding portion 52 and sleeve 80, fig. 2) being adapted for the connection end (see fig. 2 hex end) of the tool bit (tool bit 2, fig. 1-6) to abut against; 

    PNG
    media_image5.png
    388
    550
    media_image5.png
    Greyscale

6) to prevent the sliding member (pushing member 50, fig. 2) from sliding with respect to the socket body (barrel 10, fig. 1-6); a hook member (retainer 40, fig. 2), arranged in the receiving space (see annotated fig. 4) to be located beside an inner wall of the receiving space (see annotated fig. 4), an end of the hook member (end adjacent abutting surface 41) being connected to the sliding member (pushing member 50, fig. 2) to be linked with the sliding member (pushing member 50, fig. 2), another end of the hook member (end adjacent elements 423 and 424) being formed with at least one hook portion (clamping portions 423, fig. 2), the at least one hook portion (clamping portions 423, fig. 2) extending toward a central axis of the socket body (barrel 10, fig. 1-6) and being adapted for hooking on the at least one positioning groove (positioning groove 2a, fig. 2, 3, 4, 6) of the tool bit (tool bit 2, fig. 1-6), an end of the hook member having the at least one hook portion (clamping portions 423, fig. 2) being elastic to be swingable along a radial direction of the socket body (barrel 10, fig. 1-6); 
wherein when 

    PNG
    media_image6.png
    466
    839
    media_image6.png
    Greyscale

wherein when the 

    PNG
    media_image7.png
    488
    884
    media_image7.png
    Greyscale

Hsu fails to disclose a through hole, positioning member, second elastic member, and that the second elastic member is between the positioning member and sliding member.  However, Huang teaches an improved connecting rod of a tool head including a hollow rod having an assembly end and a tool head inserting end, featuring a through hole (14) of a hollow rod (10) at the base of a lateral recess (20), with a control bead (60) biased by an elastic member (61) within the through hole. 

    PNG
    media_image8.png
    424
    845
    media_image8.png
    Greyscale

Hsu and Huang are considered to be analogous to the claimed invention because they are in the same field of bit holding connection rods with magnetic members, springs, and hollow tube bodies.   Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to incorporate the teachings of Huang and provide a positioning member in the form of a control bead (60), first elastic member (61) and through hole (14) in the wall of the control rod in order to provide improve securing of the bit during operation, while also providing “an elastic release mechanism is generally set to make the screwdriver head generate a springing action for easily taking out the tool head (column 1 lines 42-46).” 


In regards to claim 5, Hsu discloses
The tool connector (tool connecting rod 1, fig. 1) of claim 1, wherein the hook member (retainer 40, fig. 2) is composed of a seat (abutting surface 41, fig. 2) and two extensions arms (straight sections 421, fig. 2), the seat (abutting surface 41, fig. 2) is sandwiched by the sliding member (pushing member 50, fig. 2) and the first elastic member (second elastic member 31, fig. 2, 3), the two extensions arms (straight sections 421, fig. 2) parallel extend from two sides of the seat (abutting surface 41, fig. 2) toward a same direction along the axial direction respectively, 

    PNG
    media_image9.png
    226
    479
    media_image9.png
    Greyscale

a free end (protruding portions 424, fig. 2) of each of the two extensions arms (straight sections 421, fig. 2) extends toward the other extensions arm (straight section 421, fig. 2) to form one of the hook portions (clamping portions 423, fig. 2).

In regards to claim 6, Hsu as modified discloses
The tool connector (tool connecting rod 1, fig. 1) of claim 1, wherein the sliding member (pushing member 50, fig. 2) is radially formed with a receiving groove (space around fourth stepped surface 511 and fifth stepped surface 512, fig. 2, 3) on an outer face thereof, the second elastic member (Huang elastic member 61) is received in the receiving groove (space around fourth stepped surface 511 and fifth stepped surface 512, fig. 2, 3), the positioning member (Huang control bead 60) is at least partially received in the receiving groove (space around fourth stepped surface 511 and fifth stepped surface 512, fig. 2, 3).

In regards to claim 7, Hsu as modified discloses
The tool connector (tool connecting rod 1, fig. 1) of claim 1, wherein the socket body (barrel 10, fig. 1-6) is formed with a concave groove (Huang lateral recess 20, fig. 1-8) on an outer face thereof, the concave groove (Huang lateral recess 20, fig. 1-8) has an arc-shaped surface (see Huang fig. 1-8), the through hole (Huang through hole 14) is formed on a bottom of the concave groove (Huang lateral recess 20, fig. 1-8).

In regards to claim 8, Hsu as modified discloses
The tool connector (tool connecting rod 1, fig. 1) of claim 1, further including a magnetic member (magnetic member 90, fig. 2), the sliding member (pushing member 50, fig. 2) being axially formed with a recess (receiving space of the sleeve 80, fig. 2) at the receiving end (expanding portion 52 and sleeve 80, fig. 2) thereof, the magnetic member (magnetic member 90, fig. 2) being received in the recess (receiving space of the sleeve 80, fig. 2) to be fixed to the sliding member (pushing member 50, fig. 2).

In regards to claim 9, Hsu as modified discloses
The tool connector (tool connecting rod 1, fig. 1) of claim 1. wherein the positioning member (Huang control bead 60) is a rolling ball, each of the first elastic member (second elastic member 31, fig. 2, 3) and the second elastic member (Huang elastic member 61) is a spring.

Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, Hsu as modified discloses.
The tool connector (tool connecting rod 1, fig. 1) of claim 1, wherein the socket assembly further includes a rod body (rod 20, fig. 2), the rod body (rod 20, fig. 2) has a polygonal column section (second section 21, fig. 2) at an end thereof, the socket body (barrel 10, fig. 1-6) is formed with a polygonal hole (fig. 2a) at the second end (see fig. 3 end adjacent to receiving space 12), the polygonal hole (fig. 2a) communicates the receiving space (see annotated fig. 4), the polygonal column section (second section 21, fig. 2) of the rod body (rod 20, fig. 2) is inserted into the polygonal hole (fig. 2a) so that the rod body (rod 20, fig. 2) is engaged with the socket body (barrel 10, fig. 1-6). 
Hsu fails to disclose the first elastic member is biased between the sliding member and a terminal end of the polygonal column section. The Hsu’s element 31, which met the limitations of the first elastic member in claim 1, fails to meet the further limiting structural requirements of the claimed art. Further, to move it’s location from the receiving space (12) of Hsu into central space would prevent it from being able to function and destroy the reference disclosed by Hsu. Furthermore, while Hsu does disclose a polygonal hole, its location is opposite of where it’s described in the claimed art, and relocating it would result in the clamping function of Hsu failing to operate as described. Hsu fails to disclose the same location of this elastic member and polygonal sections, and relocating them would be an unobvious modification to one of ordinary skill in the art. 
As claims 3 and 4 depend upon claim 2, they are similarly considered allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lai (US PG Pub No. 20100101377) teaches a hand tool including a flexible rod, a connecting member, a clutching member, a driving member, a slide sleeve, and a spring. The connecting member is connected to one end of the flexible rod. The connecting member has an annular groove and a retaining hole. The clutching member has a ring portion and two hooks extending from the ring portion.
	Lin (US Patent No. 8864143) teaches a small outer diameter quick release extension rod with elongated sheet-shaped elastic elements therein for realizing the effect of engaging with a screwdriver head. A second positioning ring in the operating element is used to press against the elastic elements to control them to be engaged in or disengaged from the screwdriver head.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723